DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDSs) submitted on 05/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

2.	Claims 1-2, 4-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2021/0218451), hereinafter Li, in view of Yin et al., (US 2020/0404692), hereinafter Yin.
Regarding Claim 1, Li teaches A method of wireless communication performed by a user equipment (UE), comprising: 
identifying multiple channel state information (CSI) reports scheduled to be transmitted in a slot on respective physical uplink control channel (PUCCH) resources ([Para. 0005, 0051] Fig. 1, in one slot, the UE has four CSI reports transmitted on a PUCCH: P-CSI 0, P-CSI 1, P-CSI 2, and SP-CSI are for NR system); selecting, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on a first priority and a second priority ([Para. 0059-0061] the terminal (UE) select the CSI report, from the first CSI report and the second CSI report, to be transmitted in the slot based on priority. [Para. 0003, 0005, 0041] In New Radio (NR) communication system includes enhanced mobile broadband (eMBB), massive machine type communication (mMTC), and ultra-reliable and low latency communications (URLLC) services, and in the NR system, the UE has four CSIs transmitted on a PUCCH: P-CSI 0, P-CSI 1, P-CSI 2, and SP-CSI transmitted in one 
and transmitting, in the slot, one or more PUCCH transmissions that include the one or more selected CSI reports ([Para. 0041, 0052-0053, 0059-0060] a CSI report with a higher priority is selected from the first CSI report and the second CSI report for transmission. The UE transmits a P-CSI or SP-CSI on PUCCH transmission in one slot based on a corresponding priority order).
Li does not disclose wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type; selecting, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on a first priority associated with the first service type and a second priority associated with the second service type.
Yin teaches wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type ([Para. 0040, 0078, 0085] describes the New Radio (NR) access technology uses time/frequency resources for eMBB and URLLC services. The CSI reports includes URLLC service type that have higher priority than the CSI report for eMBB service type). selecting, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on a first priority associated with the first service type and a second priority associated with the second service type ([Para. 0040-0041, 0078, 0085] multiple UCI reports including CSI [0092] may be reported on different PUCCHs in the same slot, and select the CSI reports from multiple CSI reports 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 2, Li does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] If different type UCI (CSI reports) having different priority and delay tolerance 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 4, Li does not disclose wherein transmitting the one or more CSI reports in the slot includes: multiplexing the one or more CSI reports associated with the second service type into one PUCCH based at least in part on determining that the one or more CSI reports associated with the second service type include two or more CSI reports that are associated with PUCCH resources that overlap in time; and transmitting the one PUCCH in the slot on one configured PUCCH resource. 
Yin teaches wherein transmitting the one or more CSI reports in the slot includes: multiplexing the one or more CSI reports associated with the second service type into one PUCCH based at least in part on determining that the one or more CSI reports associated with the second service type include two or more CSI reports that are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 5, Li does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time. 
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot includes: dropping the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH 
and selecting the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type ([Para. 0078] Where the UCI reports with the same priority associated with URLLC service (i.e., second service type) should be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 7, Li does not disclose wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with either the first service type or the second service type. 
Yin teaches wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with either the first service type or the second service type. ([Para. 0078, 0081-0086, 0120] For multiple UCI (i.e., multiple CSI reports [0092]) with the same 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 8, the combination of Li and Yin, specifically Li teaches wherein the one or more CSI reports to be transmitted in the slot are selected further based at least in part on one or more of report types, cell identifiers, or configuration identifiers associated with the multiple CSI reports. ([Para. 0005, 0033, 0037] the aperiodic CSI (A-CSI) report and the semi-persistent CSI (SP-CSI) report (one or more CSI report type) for transmission on a PUCCH in one slot. Each CSI report corresponds to different CSI report type).

Regarding Claim 9, Li does not disclose wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications. 
Yin teaches wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications ([Para. 0040, 0078] In NR, UCI type on each PUCCH may be associated with enhanced mobile broadband (eMBB) communication (i.e., first service type) and ultra-reliable low-latency communication (URLLC) services (i.e., second service type)).


Regarding Claim 10, the combination of Li and Yin, specifically Li teaches
resolving one or more collisions between the one or more CSI reports that are selected to be transmitted in the slot and one or more additional uplink transmissions that are scheduled in the slot after the one or more CSI reports are selected ([Para. 0031, 0038, 0041-0042, 0051-0052, 0067-0068] in FIG. 1, UE is configured with four CSI transmissions in one slot, which are specifically P-CSI 0, P-CSI 1, P-CSI 2, and SP-CSI on PUCCH, and when the physical channel corresponding to the first CSI report and the second CSI report (are being selected) for transmission in one slot, and the CSI reports transmitted on the PUCCH resource overlapping in time domain (collision). when resource overlapping occurs between a first channel state information CSI report and a second CSI report, performing the following operations: a multi-CSI-physical uplink control channel-resource list is configured (i.e., additional uplink transmission are scheduled for transmitting the CSI reports with overlapping resources. [Para. 0038] the CSI reports with overlapping resources are transmitted based on the resource in the multi-CSI-physical uplink control channel-resource list, instead of being discarded based on priorities. This allows the terminal to transmit different types of CSI reports with overlapping (i.e., resolving one or more collisions)).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Li in view of Yin. Specifically, Li teaches A user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors ([Para. 0081] Fig. 8 shows a diagram of a terminal for implementing the embodiments of this disclosure. The terminal 800 includes a processor 810 coupled to the memory 809).

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 10.

3.	Claims 3, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yin as applied to claims 1 and 11 above, and further in view of Yang et al., (US 2020/0022161), hereinafter Yang.
Regarding Claim 3, Li does not disclose wherein selecting the one or more CSI reports to be transmitted in the slot further includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports, wherein the one or more CSI reports that are selected to be transmitted in the slot include two of the two or more CSI reports associated with the second service type that 
Yin teaches wherein selecting the one or more CSI reports to be transmitted in the slot further includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports ([Para. 0078] one or more CSI reports to be transmitted are associated with URLLC service (second service type) that having highest priority). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.
The combination of Li and Yin does not disclose wherein the one or more CSI reports that are selected to be transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time.
Yang teaches wherein the one or more CSI reports that are selected to be transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time ([Para. 0319-0320, 0329-0330, 0346] In the NR system, a UE is allowed to transmit up to M PUCCH resource(s) (e.g., two or more CSI reports) in one slot. Where transmission of a PUCCH resource (non-overlapped) may mean/include 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Li, Yin and Yang to implement CSI report based on priority to improve the efficiency, reliability, economics and sustainability of the service in NR systems.

Regarding Claim 6, the combination of Li and Yin does not disclose wherein the one or more CSI reports that are selected to be transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time.
Yang teaches wherein the one or more CSI reports that are selected to be transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time ([Para. 0320, 0329, 0346] a UE is allowed to transmit up to M (e.g., M=2) PUCCH resource(s) in one slot. Where transmission of a PUCCH resource (non-overlapped) may mean/include transmission of UCI (i.e., CSI [0011] in the PUCCH resource. Fig. 12 shows the UE may transmit the first UCI and the second UCI reports that have a highest priority corresponding to non-overlapped resources in the same time duration (slot).

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.

4.	Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Yin.

Regarding Claim 16, Yang teaches A method of wireless communication performed by a base station (Para. 0627] Fig. 14 shows the wireless communication system includes a BS 110 (eNB) and a UE 120, which are applicable to embodiments of the present disclosure), comprising: identifying multiple channel state information (CSI) reports that a user equipment (UE) is scheduled to transmit in a slot on respective physical uplink control channel (PUCCH) resources ([Para. 0153-0154, 0270-0272, 0319-0320, 0344] the eNB configured PUCCH resources set to be used for UCI reports (e.g., CSI) in a PUCCH resource scheduled by DCI. Where plurality of PUCCH transmissions in one slot are indicated/configured. For example, CSI#1 PUCCH resource, a CSI#2 PUCCH resource, and a CSI#3 PUCCH resource is allowed to be transmitted in one slot);
determining, from the multiple CSI reports, one or more CSI reports to be transmitted in the slot based at least in part on a first priority associated with the first 
Yang does not disclose wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type.
Yin teaches wherein the multiple CSI reports include one or more CSI reports associated with a first service type and one or more CSI reports associated with a second service type ([Para. 0040, 0078, 0085] describes the New Radio (NR) access technology uses time/frequency resources for eMBB and URLLC services. The CSI reports includes URLLC service type that have higher priority than the CSI report for eMBB service type). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.
Regarding Claim 17, the combination of Yang and Yin, specifically, Yang teaches wherein determining the one or more CSI reports to be transmitted in the slot 
Yang does not disclose determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the first priority associated with the first service type is lower than the second priority associated with the second service type; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). Based on the priority rules, if the PUCCH 1 has higher priority  Where the UCI associated with eMBB service (i.e., first service type) have the lower priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 18, Yang teaches wherein determining the one or more CSI reports to be transmitted in the slot includes: determining that the one or more CSI reports associated with the second service type include two or more CSI reports ([Para. 0100, 0320, 0329-0330, 0345-0346] the NR system supports services including eMBB, mMTC, URLLC, and the priorities of CSI reports may be determined. Fig. 12, eNB may determine the each of the UCIs corresponds to a PUCCH resource transmitted in a slot based on priority associated with the supported services including URLLC (second service type). Where the UE is allowed to transmit up to M PUCCH resource(s) (e.g., two or more CSI reports) in one slot, and determines that (non-overlapped) PUCCH resource in a slot which are not overlapped on the time axis for transmission of UCI (i.e., CSI [0011] in the PUCCH resource. Fig. 12 shows the eNB may determine the first UCI and the second UCI reports that have a highest priority in a UCI set (i.e., second service type) corresponding to non-overlapped resources in the same time duration).
Yang does not disclose wherein the one or more CSI reports that are transmitted in the slot include two of the two or more CSI reports associated with the second service 
Yin teaches wherein the one or more CSI reports that are transmitted in the slot include two of the two or more CSI reports associated with the second service type that have a highest priority based at least in part on determining that none of the two or more CSI reports are associated with PUCCH resources that overlap in time. ([Para. 0078, 0095-0096, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low associated with URLLC service and eMBB service, where the priority for URLLC service (i.e., second service type) is higher than the eMBB service (i.e., first service type). In a case that the CSI transmission is configured for long PUCCH (e.g., PUCCH format 3 and 4) for the given slot, a single slot PUCCH transmission for CSI may be prioritized over a long PUCCH with multi-slot transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.



Regarding Claim 19, the combination of Yang and Yin, specially Yang teaches 
wherein receiving the one or more CSI reports in the slot includes: receiving one PUCCH in the slot on one configured PUCCH resource ([Para. 0344-0346] the eNB may receive the first UCI and the second UCI in the corresponding PUCCH resources in a slot from the UE, where the UCI transmission includes CSI reporting on PUCCH resource [ 0011, 0324]).
Yang does not disclose wherein the one or more CSI reports associated with the second service type are multiplexed into the one PUCCH based at least in part on the one or more CSI reports associated with the second service type including two or more CSI reports that are associated with PUCCH resources that overlap in time.  
Yin teaches wherein the one or more CSI reports associated with the second service type are multiplexed into the one PUCCH based at least in part on the one or more CSI reports associated with the second service type including two or more CSI reports that are associated with PUCCH resources that overlap in time. ([Para. 0040-0041, 0076, 0078] In NR, PUCCH can be used to report multiple UCI reported (CSI reports) on different PUCCHs in the same slot that are overlapped. In a case, the UCI can be multiplexed and reported on a single PUCCH. Where the UCI is associated with URLLC service (i.e., second service type) with the highest priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 20, Yang does not disclose wherein determining the one or more CSI reports to be transmitted in the slot includes: determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time; and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type.
Yin teaches determining that the UE is to drop the one or more CSI reports associated with the first service type based at least in part on determining that the multiple CSI reports scheduled to be transmitted in the slot include at least two CSI reports that are associated with PUCCH resources that overlap in time ([Para. 0040-0041, 0075, 0078, 0082] In NR, PUCCH can be used to report multiple UCI reported (CSI reports [0092]) on different PUCCHs in the same slot that are overlapped and cannot be multiplexed, the PUCCH dropping rules have to be applied. The overlapping symbols on the PUCCH with lower priority are dropped. Where the UCI associated with eMBB service (i.e., first service type) have the lower priority);
and determining the one or more CSI reports to be transmitted in the slot from the one or more CSI reports associated with the second service type. ([Para. 0078, 0081-0086, 0120] determining URLLC may coexist with other services (e.g., eMBB). Due to the latency requirement, URLLC may have a highest priority. If different type UCI (CSI reports) having different priority and delay tolerance overlapping (collision in a same slot) the CSI report of the multiple CSI reports should be transmitted with priority from high to low as aperiodic CSI>semi-persistent CSI>periodic CSI which is associated 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 21, the combination of Yang and Yin, specially Yang teaches 
wherein the one or more CSI reports that are transmitted in the slot include two CSI reports, of the multiple CSI reports, that have a highest priority, based at least in part on determining that none of the multiple CSI reports are associated with PUCCH resources that overlap in time. ([Para. 0321-0322, 0329, 0346] M or fewer high-priority PUCCH resource(s) for the same types (CSIs) in the slot are transmitted according to priority rule(s). The eNB may determine the UCI of a highest priority from among a plurality of UCIs, wherein the plurality of UCIs may correspond to a plurality of non-overlapped resources in the same time duration.

Regarding Claim 22, Yang does not disclose wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report associated with either the first service type or the second service type.
Yin teaches wherein the two CSI reports that have the highest priority include a first CSI report associated with the second service type and a second CSI report 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 23, the combination of Yang and Yin, specially Yang teaches 
wherein the one or more CSI reports to be transmitted in the slot are determined further based at least in part on one or more of report types, cell identifiers, or configuration identifiers associated with the multiple CSI reports ([Para. 0324, 0330] PUCCH resource configured by higher-layer signaling PUCCH resource for periodic CSI reporting. The priorities of CSI reports may be determined based on at least one of the types of the CSI reports (e.g., aperiodic CSI report, semi-static CSI report, and periodic CSI reports in an NR system).

Regarding Claim 24, Yang does not disclose wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications.
Yin teaches wherein the first service type is enhanced mobile broadband and the second service type is ultra-reliable low-latency communications ([Para. 0040, 0078] In 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Yang and Yin to implement CSI report based on priority to improve communication capacity, speed, flexibility, and/or efficiency.

Regarding Claim 25, the combination of Yang and Yin, specially Yang teaches 
resolving one or more collisions between the one or more CSI reports that are selected to be transmitted in the slot and one or more additional uplink transmissions that are scheduled in the slot after the one or more CSI reports are determined. ([Para. 0320-0321, 0329-0330] a UE is allowed to transmit up to M (e.g., M=2) PUCCH resource(s) in one slot (i.e., one or more CSI reports are determined), and transmission of N (N>M) (non-overlapped) PUCCH resource(s) in a specific slot may be configured for the UE (i.e., additional uplink transmissions are scheduled in the slot) are based on priority rules and transmitted). For example, a plurality of PUCCH resources for the same UCI types (e.g., CSIs), the reporting is based on the priority (resolving collision in one slot).

Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16 as being unpatentable over Yang in view of Yin. Specifically, Yang teaches A base station for wireless communication, comprising: a memory; and 

Regarding Claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210377991, Takeda et al. discloses Radio base station and radio communication method.
US 20200329437, Molavianjazi et al. discloses Transmission power for dual connectivity.
US 20200404692, Yin al. discloses Pucch collision handling for multi-slot long pucch in 5g nr.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/UN C CHO/Supervisory Patent Examiner, Art Unit 2413